

Exhibit 10.30


FIRST AMENDMENT TO THE POST HOLDINGS, INC.
DEFERRED COMPENSATION PLAN FOR NON-MANAGEMENT DIRECTORS


WHEREAS, Post Holdings, Inc. previously adopted the Post Holdings, Inc. Deferred
Compensation Plan for Non-Management Directors (“Plan”);
WHEREAS, the Plan may be amended pursuant to Article VIII of the Plan; and
WHEREAS, the Company desires to make certain clarifying changes under the Plan;
NOW, THEREFORE, effective January 29, 2013, the Plan is amended as follows:
1.    Section 3.3(c) is amended to read as follows:
(c) Change in Control. Upon a Change in Control, all amounts deemed to be
invested in the Post Holdings, Inc. Common Stock Fund shall be immediately
converted to a Fund that is a target retirement fund.
2.    Section 3.4(a) is clarified by adding the following to the end thereof:
Notwithstanding anything herein to the contrary, in no event shall a Company
matching contribution be made with respect to a deferral that was initially
credited to a Fund other than the Post Holdings, Inc. Common Stock Fund,
including any amount transferred from another Fund into the Post Holdings, Inc.
Common Stock Fund.
3.    Section 4.1 is amended to replace the first sentence thereof with the
following:
Except for Company Matching Contributions described in Section 3.4, the rate at
which earnings and losses shall be credited to a Participant’s Account shall be
determined in accordance with one or more Funds selected by the Participant; if
a Participant does not select a Fund, the Fund applicable for that Participant
shall be the Fund that is a target retirement fund.
4.    Section 4.1 is amended to add the following to the end thereof:
Notwithstanding anything herein to the contrary, in the event that the Ralcorp
Holdings, Inc. stock Fund is removed, a Fund selected by the Employee Benefit
Trustees Committee as a target retirement fund shall apply in its place until
the Participant elects a replacement Fund in accordance with such procedures as
may be required under the terms of the Plan and as otherwise may be determined
by the Committee.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this amendment has been executed this 29 day of January,
2013.
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ William P. Stiritz
 
William P. Stiritz
 
Chairman and Chief Executive Officer
 




